Title: Memorandum from Thomas Law, [ca. April 1814]
From: 
To: 


        
          [ca. April 1814]
        
        The following Extract of a Law of Congress passed Feby. 26th 1811 is in Vol: 10. page 343.
        “The Secretary of the Navy, the Secretary of war, & Secretary of the Treasury appointed a board of Commissioners. 50,000 Ds. appropriated. All fines imposed on Navy officers Seamen & Marines to be paid to them. The Commissioners to fix hospitals at suitable places & to provide a permanent assylum for disabled & decrepid Navy Officers Seamen & Marines.”
        Congress here evinced a grateful & generous disposition towards the wounded or worn out defenders of their Country, & the Secretaries obtained a plan of a building from Mr Letrobe & laid out the ground on the public Squares South of Mr Dl Carrolls house on account of the salubrity of the situation & its springs of pure water. Mr Hamilton at this crisis resigned lamenting that so noble an Institution was not commenced during his continuance in Office.
        The hospital of Greenwich in England & of invalids in Paris gladden each eye & warm each heart of its beholders. Expenditures on war are lost for ever & the only traces of their consequences remain on the bloody pages of History, or in the ruins of a devastated Empire, whilst these Œdifices constantly exhibit the benevolence & gratitude of a Nation to the Patriots who have suffered in the support of Liberty or Sovereignty.
        The President & all the Members of the Administration would delight in remembering that a building was erected, Trees planted & walks laid out, where the maimed or decayed Veteran might with exultation acknowledge that he found refuge from the storms of adversity, & comfort amidst pains & sickness during the Government of Mr Madison. Every Citizen who shall behold them reclining under the shade of trees or sauntering in their garden, will be cheer’d at the sight & applaud the humanity, which requited patriots sacrifices by such an honorable Assylum.
        The flags taken from foes may be suspended from the cieling of the Hall, & the faultering Sailor animated by these trophies of Victories may
        “Smile oe’r his wounds, or tales of sorrow done
        “Point to a flag & tell how ships were won.[”]
        I can save one hundred times the expenditure required by a financial System, & all I request is the satisfaction of a successful claim of attention to this Law; it will be a consolation to me in my declining Years, & will encourage hopes of approval hereafter.
       